The Chief Judge
delivered the opinion of the Court.
The Court consider the indictment so radically defective, that no judgment of conviction can be rendered upon it. .
Every sufficient indictment must set forth the day, month and year, and in cases of burglary the hour when the offence was committed; and though another day may be shewn in evidence on trial, yet it must be a day within the term prescribed by the statute of limitations, and the day set forth in the indictment must be also some day within the statute time, or the indictment will be insufficient.
Judgment arrested, and the prisoner discharged.